UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE 43-1781797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 575 MARYVILLE CENTRE DRIVE, P.O. BOX 66760, ST. LOUIS, MISSOURI 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and postsuch files). Yes No _X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”,“accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer XAccelerated Filer Non-Accelerated FilerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by Court.[ X] Yes [] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2009 Common Stock, $0.01 par value 94,291,771 PART I. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Successor Predecessor Three Months Ended March 31, 2009 One Month Ended March 31, 2008 Two Months Ended February 29, 2008 Net Sales $ 339 $ 182 $ 335 Cost of goods sold 258 156 241 Gross Profit 81 26 94 Selling, general and administrative expenses 50 22 42 Research, development and other operating expenses, net 4 2 3 Operating Income 27 2 49 Interest expense (a) (37 ) (17 ) (21 ) Other income (loss), net (1 ) (1 ) 3 Reorganization items, net 1,433 Income (Loss) from Continuing Operations Before Income Tax Expense (11 ) (16 ) 1,464 Income tax expense (benefit) (7 ) 214 Income (Loss) from Continuing Operations (4 ) (16 ) 1,250 Income (Loss) from Discontinued Operations, net of tax (155 ) (14 ) 204 Net Income (Loss) attributable to Solutia $ (159 ) $ (30 ) $ 1,454 Basic and Diluted Loss per Share: Income (Loss) from Continuing Operations $ (0.04 ) $ (0.27 ) $ 11.96 Income (Loss) from Discontinued Operations, net of tax $ (1.66 ) $ (0.23 ) $ 1.95 Net Income (Loss) attributable to Solutia $ (1.70 ) $ (0.50 ) $ (13.91 ) (a) Predecessor excludes unrecorded contractual interest expense of $5 in the two months ended February 29, See accompanying Notes to Consolidated Financial Statements. SOLUTIA INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Dollars in millions) (Unaudited) Successor Predecessor Three Months Ended March 31,2009 One Month Ended March 31, 2008 Two MonthsEnded February 29,2008 Net Income (Loss) attributable to Solutia $ (159 ) $ (30 ) $ 1,454 Other Comprehensive Income (Loss): Currency translation adjustments (37 ) 23 32 Unrealized gain (loss) on derivative instruments 4 (1 ) Amortization of prior service gain (3 ) Amortization of actuarial loss 2 2 Actuarial loss arising during the period (64 ) Prior service gain arising during the period 109 Fresh-Start accounting adjustment (30 ) Comprehensive Income (Loss) attributable to Solutia $ (190 ) $ (8 ) $ 1,500 See accompanying Notes to the Consolidated Financial Statements -1 - SOLUTIA INC. CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Dollars in millions, except per share amounts) (Unaudited) Successor March 31, 2009 December 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ 35 $ 32 Trade receivables, net of allowances of $0 in 2009 and 2008 194 227 Miscellaneous receivables 91 110 Inventories 310 341 Prepaid expenses and other assets 75 85 Assets of discontinued operations 342 490 Total Current Assets 1,047 1,285 Property, Plant and Equipment, net of accumulated depreciation of $72 in 2009 and $56 in 2008 917 952 Goodwill 511 511 Identified Intangible Assets, net 805 823 Other Assets 158 163 Total Assets $ 3,438 $ 3,734 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 119 $ 170 Accrued liabilities 243 259 Short-term debt, including current portion of long-term debt 39 37 Liabilities of discontinued operations 364 302 Total Current Liabilities 765 768 Long-Term Debt 1,310 1,359 Postretirement Liabilities 455 465 Environmental Remediation Liabilities 274 279 Deferred Tax Liabilities 173 202 Other Liabilities 119 132 Commitments and Contingencies(Note 9) Shareholders’ Equity: Common stock at $0.01 par value; (500,000,000 shares authorized, 94,518,392 and 94,392,772 shares issued in 2009 and 2008, respectively) 1 1 Additional contributed capital 1,480 1,474 Treasury shares, at cost (226,621 in 2009 and 77,132 in 2008) (1 ) Accumulated other comprehensive loss (317 ) (286 ) Accumulated deficit (827 ) (668 ) Total Shareholders’ Equityattributable to Solutia 336 521 Equity attributable to noncontrolling interest 6 8 Total Shareholders’ Equity 342 529 Total Liabilities and Shareholders’ Equity $ 3,438 $ 3,734 See accompanying Notes to Consolidated Financial Statements. -2- SOLUTIA INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (Unaudited) Successor Predecessor Three Months Ended March 31, 2009 One Month Ended March 31, 2008 Two Months Ended February 29, 2008 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS OPERATING ACTIVITIES: Net income (loss) attributable to Solutia $ (159 ) $ (30 ) $ 1,454 Adjustments to reconcile net income (loss) to net cash used in operations: (Income) Loss from discontinued operations, net of tax 155 14 (204 ) Depreciation and amortization 25 9 11 Revaluation of assets and liabilities, net of tax (1,383 ) Discharge of claims and liabilities, net of tax 100 Other reorganization items, net 52 Pension obligation related expense greater than (less than) contributions (5 ) 1 (18 ) Other postretirement benefit obligation related expense less than contributions (2 ) (1 ) (6 ) Amortization of deferred debt issuance costs 5 1 1 Deferred income taxes (14 ) (1 ) 5 Other charges (gains) including restructuring expenses (1) 23 (2 ) Changes in assets and liabilities: Income taxes payable (9 ) 4 5 Trade receivables 33 (17 ) (24 ) Inventories 31 (15 ) (34 ) Accounts payable (42 ) (8 ) 31 Environmental remediation liabilities (5 ) (1 ) (1 ) Restricted cash for environmental remediation and other legacy payments 5 Other assets and liabilities 13 1 (3 ) Cash Provided by (Used in) Continuing Operations before Reorganization Activities 30 (20 ) (16 ) Reorganization Activities: Establishment of VEBA retiree trust (175 ) Establishment of restricted cash for environmental remediation and other legacy payments (46 ) Payment for allowed secured and administrative claims (79 ) Professional service fees (7 ) (31 ) Other reorganization and emergence related payments (17 ) Cash Used in Reorganization Activities (7 ) (348 ) Cash Provided by (Used in) Operations – Continuing Operations 30 (27 ) (364 ) Cash Provided by (Used in) Operations – Discontinued Operations 40 (30 ) (48 ) Cash Provided by (Used in) Operations 70 (57 ) (412 ) INVESTING ACTIVITIES: Property, plant and equipment purchases (15 ) (3 ) (15 ) Acquisition and investment payments (1 ) Investment proceeds and property disposals 1 Cash Used in Investing Activities – Continuing Operations (15 ) (3 ) (15 ) Cash Used in Investing Activities – Discontinued Operations (5 ) (2 ) (14 ) Cash Used in Investing Activities (20 ) (5 ) (29 ) FINANCING ACTIVITIES: Net change in lines of credit 2 Proceeds from long-term debt obligations 1,600 Net change in long-term revolving credit facilities (43 ) 53 190 Proceeds from stock issuance 250 Payment of short-term debt obligations (966 ) Payment of long-term debt obligations (3 ) (3 ) (366 ) Payment of debt obligations subject to compromise (221 ) Debt issuance costs (136 ) Purchase of treasury shares (1 ) Other, net (2 ) Cash Provided by (Used in) Financing Activities – Continuing Operations (47 ) 50 351 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 3 (12 ) (90 ) CASH AND CASH EQUIVALENTS: Beginning of period 32 83 173 End of period $ 35 $ 71 $ 83 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ 19 $ 6 $ 43 Cash payments for income taxes, net of refunds $ 2 $ 1 $ 4 See accompanying Notes to Consolidated Financial Statements. -3 - SOLUTIA INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Dollars in millions) Equity attributable to Solutia Common Stock Additional Contributed Capital Treasury Stock Accumulated Other Comprehensive Loss Accumulated Deficit Equity Attributable to Noncontrolling Interest Total Shareholders’ Equity Beginning Balance – January 1, 2009 $ 1 $ 1,474 $ $ (286 ) $ (668 ) $ 8 $ 529 Comprehensive income: Net income (159 ) (159 ) Accumulated currency adjustments (37 ) (37 ) Unrealized gainon derivative instruments 4 4 Amortization of actuarial loss 2 2 Dividends attributable to noncontrolling interest (2 ) (2 ) Treasury stock purchases (1 ) (1 ) Share-based compensation expense 6 6 Ending Balance – March 31, 2009 $ 1 $ 1,480 $ (1 ) $ (317 ) $ (827 ) $ 6 $ 342 See accompanying Notes to Consolidated Financial Statements. -4 - SOLUTIA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in millions, except per share amounts or otherwise noted) (Unaudited) 1.Background and Basis of Presentation Unless the context requires otherwise, the terms “Solutia”, “Company”, “we”, and “our” in this report refer to Solutia Inc. and its subsidiaries.The accompanying consolidated financial statements have not been audited but have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.Therefore, this Report on Form 10-Q should be read in conjunction with Solutia’s Report on Form 10-K for the fiscal year ended December 31, 2008.In the opinion of management, these unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position, results of operations and cash flows for the interim periods reported.Financial information for the first three months of fiscal year 2009 should not be annualized because of the seasonality of our business. On December 17, 2003, we and our 14 U.S. subsidiarieshad filed voluntary petitions for Chapter 11 protection (the “Chapter 11 Case”).Our subsidiaries outside theU.S. were not included in the Chapter 11 filing. The filing was made to restructure our balance sheet, to streamline operations and to reduce costs, in order to allow us to continue operations as a viable going concern.On February28, 2008 (the “Effective Date”),we consummated our reorganization under Chapter 11 of the U.S. Bankruptcy Code and emerged from bankruptcy pursuant to our Fifth Amended Joint Plan of Reorganization which was confirmed by the U.S. Bankruptcy Court for the Southern District of New Yorkon November29, 2007 (the “Plan”). The consolidated financial statements for the period in which we were in bankruptcy were prepared in accordance with the American Institute of Certified Public Accountants’ Statement of Position 90-7, Financial Reporting by Entities in Reorganization Under the Bankruptcy Code (“SOP 90-7”) as amended by Financial Accounting Standards Board (“FASB”) Staff Position No. SOP 90-7-1, An Amendment of AICPA Statement of Position 90-7.The consolidated financial statements were also prepared on a going concern basis, which assumes the continuity of operations and reflects the realization of assets and satisfaction of liabilities in the ordinary course of business.In accordance with SOP 90-7, we adopted fresh-start accounting as of the Effective Date.However, due to the proximity of the Effective Date to the February month end, for accounting convenience purposes, we have reported the effects of fresh-start accounting as if they occurred on February 29, 2008.The financial information set forth in this report, unless otherwise expressly set forth or as the context otherwise indicates, reflects the consolidated results of operations and financial condition of Solutia Inc. and its subsidiaries for the periods following March 1, 2008 (“Successor”), and of Solutia Inc. and its subsidiaries for the periods through February 29, 2008 (“Predecessor”). 2.Recently Issued and Adopted Accounting Standards In April 2009, the FASB issued FASB Staff Position (“FSP”) FAS 107-1 and
